Citation Nr: 0109920	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision which denied the 
veteran's claim for an increase in a 50 percent rating for 
PTSD.  

In regard to the veteran's appointed representative in this 
case, it is noted that after the case was certified to the 
Board for disposition in June 2000 the veteran requested a 
change in his representation, from the Disabled American 
Veterans (DAV) to the Vietnam Veterans of America (VVA).  His 
appointment of VVA as his representative was received by the 
Board in November 2000 (along with additional pertinent 
medical evidence and an application for increased 
compensation based on unemployability (TDIU rating)).  In 
February 2001, the Board granted his January 2001 motion to 
change representation, and the claims file was transferred to 
the VVA for its review and submission of a brief in support 
of the veteran's claim.  In March 2001, the VVA responded 
that the DAV remained the veteran's representative in regard 
to the appeal for an increased rating for PTSD and that it 
would represent the veteran for purposes of the filing of his 
new claim (presumably the TDIU rating issue).  In 
consideration of the veteran's appointment of the VVA and his 
January 2001 letter in which he requested a change in 
representation, the Board regards the VVA as the veteran's 
sole representative.  


REMAND

The veteran most recently underwent a VA psychiatric 
examination in October 1999.  At the time of the examination, 
he was on leave from his job as a nurse at the VA due to a 
flare-up of PTSD.  He returned to work in December 1999.  
Subsequent medical reports dated in April 2000 and November 
2000 in the file from Fred Kanter, M.D., the veteran's 
psychiatrist, suggest that the veteran's PTSD symptoms have 
not abated and that there was doubt about the veteran's 
ability to continue working in his field.  It is noted that 
in an application for increased compensation based on 
unemployability, received by the RO in October 2000, the 
veteran reported he became too disabled to work beginning in 
September 2000 due to PTSD.  A recently submitted March 2001 
letter, sent to the veteran by the U.S. Office of Personnel 
Management, notified him that his application for disability 
retirement had been approved; he was also told that, if he 
had not already done so, he should apply for Social Security 
Administration (SSA) disability benefits.  As the evidence 
suggests the veteran's condition has worsened, the Board 
believes that a current examination is in order.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
RO should also obtain any recent treatment records, 
disability records from the U.S. Office of Personnel 
Management, and records of any SSA disability claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

It is also noted that following the issuance of a statement 
of the case in February 2000 to the veteran, additional 
medical evidence relevant to the veteran's PTSD claim was 
submitted in the form of recent statements from the veteran's 
wife, private therapist, and VA psychiatrist.  The RO, 
however, did not issue a supplemental statement of the case 
in consideration of this evidence.  Therefore, as the 
recently submitted evidence relates to the veteran's claim, 
and initial RO consideration of such evidence has not been 
waived, the case must be returned to the RO for its review of 
the evidence and, if the claim remains denied, inclusion of 
the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304 (2000).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received examination or 
treatment for PTSD since October 1999.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  

2.  The RO should contact the U.S. Office 
of Personnel Management and request 
copies of all medical and other records 
considered by that agency in its recent 
award of disability retirement benefits.

If there has been a claim for SSA 
disability benefits, the RO should 
similarly request the SSA to provide 
copies of all medical and other records 
considered by that agency.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor in conjunction with the 
examination.  The doctor should note the 
presence or absence of the various signs 
and symptoms which are listed in the 
rating criteria for mental disorders (see 
38 C.F.R. § 4.130).  The doctor should 
assess the degree of occupational and 
social impairment due solely to PTSD, and 
a Global Assessment of Functioning (GAF) 
score should be assigned and explained.
 
4.  After all indicated development, the 
RO should review the claim for an 
increased rating for PTSD, taking into 
account all the evidence including that 
received since the statement of the case.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




